Citation Nr: 9930891	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  90-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service connected residuals 
of fracture of the left tibia and fibula.

2.  Entitlement to a compensable rating for residuals of 
fracture of the left tibia and fibula.

3.  Entitlement to service connection for intervertebral disc 
syndrome.

4.  Entitlement to an effective date earlier than January 22, 
1996 for the grant of service connection for major 
depression.

5.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1977.  He also had periods of active duty for training in the 
Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of February 1989, March 1996, 
and August 1998, from the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

This case was before the Board on three previous occasions, 
when it was remanded for further development, most recently 
in April 1995.  All requested development has been completed.  
The Board notes that this appeal originally included the 
issues of service connection for bilateral hearing loss and 
tinnitus.  Service connection for bilateral hearing loss was 
granted by a rating decision of April 1998.  Service 
connection for tinnitus was granted by a rating decision of 
October 1998.  The veteran expressed disagreement with the 
noncompensable rating assigned for bilateral hearing loss.  A 
statement of the case was issued with regard to this issue in 
October 1998.  However, the veteran has not submitted a 
substantive appeal.  Consequently, that issue is not properly 
before the Board.

The Board notes that on a VAF-9 received from the veteran on 
August 5, 1996, he indicated he desired a travel board 
hearing on the issues of entitlement to TDIU, service 
connection for intervertebral disc disease, and an increased 
rating for major depression.  He subsequently submitted two 
more VAF-9's regarding these same issues.  On both of these 
forms he indicated that he did not desire a hearing before 
the board.  The Board concludes that the veteran has 
withdrawn his earlier hearing request.

The Board further notes, that with regard to the veteran's 
claim for an increased evaluation for major depression, a 100 
percent schedular rating was assigned by a rating decision of 
August 1998.  An effective date of June 6, 1998 was assigned.  
The RO also assigned staged ratings, prior to June 6, 1998, 
based on the facts found.  The veteran has not expressed 
disagreement with the effective dates of the staged ratings.  

The issue regarding the rating for the veteran's low back 
disability will be addressed in a Remand which follows this 
decision.


FINDINGS OF FACT

1.  No competent medical evidence has been presented which 
attributes the veteran's left knee disorder to his service 
connected residuals of fracture of the left tibia and fibula.

2.  The veteran's tibia and fibula fractures are manifested 
by some evidence of less than optimal union and slight ankle 
disability.

3.  The veteran has lumbar disc disease which is shown by 
competent evidence to be related to an injury in service.  
4.  The veteran's initial (and informal) claim for service 
connection for major depression was received on September 27, 
1993, and he subsequently formalized this claim; there was 
competent evidence of record at the time relating the 
veteran's psychiatric disorder to his service connected back 
disability.

5.  The veteran's service-connected disorders are 
sufficiently severe as to preclude him from obtaining and 
maintaining any substantially gainful employment consistent 
with his education and experience.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to secondary service connection for a 
left knee disorder.  38 U.S.C.A. § 5107 (West 1991).

2.  A 10 percent rating is warranted for residuals of 
fracture of the left tibia and fibula.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §  4.71a Diagnostic Code 5262 
(1999).

3.  Low back intervertebral disc disease was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4.  An effective date of September 27, 1993, for the grant of 
service connection for major depression is warranted.  38 
U.S.C.A. §§ 5110, 7104 (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (1999).

5.  A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for a left knee disorder secondary to 
service connected residuals of fracture of the left tibia and 
fibula.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim of service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where a claim involves issues requiring medical 
expertise, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92- 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  38 
C.F.R. § 3.310 provides that disability which is proximately 
due to, or the result of, a service connected disease shall 
be service connected.

In this case, the determinative issue presented by the claim 
is whether the veteran's current left knee disability is 
proximately due to, or the result of his service connected 
residuals of fracture of the left tibia and fibula.  As this 
claim involves issues of medical fact and medical causation, 
competent medical evidence is required.

The veteran contends, in essence, that he currently has a 
left knee disability which is attributable to his service 
connected residuals of fractured left tibia and fibula.  
Service connection for these fracture residuals was granted 
via a rating decision of April 1977.  The veteran contends 
that his left knee disability is proximately related to gait 
problems caused by his service connected left leg disability.

A review of the medical evidence of record shows that on VA 
orthopedic examination in June 1983 there was full range of 
motion of the left knee and ankle without pain.  VA records, 
dated November 14, 1988, show the veteran gave a history of 
falling backwards the previous night and hearing a pop in his 
left knee followed by sharp pain.  He stated that the knee 
had been extremely painful since that time and that there was 
no swelling.  Examination showed a full range of motion with 
extreme medial joint line tenderness which increased with 
lateral stress, and decreased strength with extension.  The 
assessment was probable left medial collateral ligament 
strain.

On September 1989 VA examination the veteran reported a left 
knee injury due to a fall in 1988.  He was treated with an 
Ace bandage and was given "orange pills."  He complained of 
pain in the left knee on heavy lifting.  Examination showed 
no pain on passive motion of the patella, no effusion, no 
loss of motion and no instability.  The knee and adjacent 
regions were diffusely tender.  The assessment was history of 
left knee injury.

At a personal hearing, in July 1992, the veteran testified 
that he experienced left knee pain on prolonged standing or 
on bending.  He attributed the left knee pain to his service 
connected left leg disorder.

VA outpatient treatment records, dated in April 1993, show 
the veteran was issued a brace for his leg.  VA records from 
April 1993 to March 1995 show frequent complaints of left leg 
and knee pain.  No clear assessment was rendered.  Possible 
explanations were patello-femoral pain syndrome and 
neurogenic causes.  No opinion was expressed which would 
connect the veteran's complaint of left knee pain with his 
service connected tibia/fibula disability.  

In April 1995 the Board remanded this claim for a VA 
examination and an opinion regarding the etiology of the left 
knee disorder.  The report of such examination in August 1995 
shows the veteran complained of pain in the left knee.  He 
stated that it was hard to walk and that the knee 
occasionally wanted to buckle and give way on him.  He 
reported occasional sharp pain, pain climbing stairs, and 
popping.  Examination showed an overall normal appearing knee 
joint with no evidence of effusion or thickening or swelling.  
Range of motion was from 0-135 degrees and equal to the 
opposite normal right knee.  Medial collateral, lateral 
collateral, anterior cruciate and posterior cruciate 
ligaments were all strong and intact without evidence of 
laxity.  There was no ligamentous instability to the knee.  
There was some mild tenderness about the patella, but the 
patella moved normally in the groove.  There was no 
tenderness along the joint lines and the McMurray tests were 
negative.  The pivot shit test was negative.  Examination of 
the patella specifically revealed a very mild grinding when 
compressed against the underlying femoral condyle, indicative 
of a 1+ chondromalacia.  The patello-femoral quadriceps jerk 
test was essentially normal.  The examiner stated that he 
could find no significant objective pathology on physical 
examination of the left knee to explain or substantiate his 
claims of a disabling problem.  The examiner could see no 
reason for him to use the brace on the left leg or the cane.

Private medical records dated from January 1993 to September 
1997 show the veteran continued to complain of left knee 
pain.  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
left knee disorder.  No competent (medical) evidence or 
opinion has been presented which attributes a left knee 
disability to the veteran's service connected left leg 
disorder.  Since the appellant has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, it 
must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
Rabideau, 2 Vet. App. at 144.  However, where a claim is not 
well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  In this case VA has complied with 
this obligation in the statement of the case, the subsequent 
supplemental statements of the case, and in the above 
discussion.

2.  Compensable rating for residuals of fracture of the left 
tibia and fibula.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the appellant 
claims that his left leg disability has worsened and warrants 
an increased disability rating.  

The Board is satisfied that all relevant facts pertaining to 
the left leg disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for residuals of fracture of the left 
tibia and fibula was granted via a rating decision of April 
1977 and a noncompensable rating was assigned.  

A review of the medical evidence of record shows the veteran 
fractured his left tibia and fibula playing football in June 
1975.  He was hospitalized for 18 days and thereafter wore 
successive casts for about seven months before returning to 
duty.  The report of a VA examination, conducted in February 
1977, shows he complained of aching at the fracture site 
during prolonged standing and when taking a hot shower.  
Physical examination showed some thickening of the leg at the 
junction of the mid and lower thirds, which represented the 
fracture site.  The circumference was one inch greater there 
than on the right.  The left calf was 1/2 inch smaller than the 
left.  There was a normal range of motion of the left knee 
and ankle.

VA outpatient treatment records dated in June 1983 show the 
veteran complained of pain and swelling of the left leg with 
prolonged standing.  Physical examination showed the fracture 
site was nontender.  There was slight pain with direct 
pressure to the site.  The left knee and ankle had a full 
range of motion.  The impression was probable venous 
insufficiency rather than stress fracture.

VA outpatient treatment records, dated in May 1986, show the 
veteran complained of left leg pain following a National 
Guard weekend drill.  Examination showed no swelling or 
edema.  There was mild tenderness over the left lower 
anterior muscle group.  Left ankle flexion and extension was 
4+/5 secondary to pain.  The assessment was musculoskeletal 
pain secondary to overuse.

On VA examination in September 1989 the veteran complained of 
pain in the left leg with prolonged walking or standing.  He 
reported that he had been unable to run since about 1985.  
Physical examination showed a callus palpable about the 
middle third of the tibia and this was tender.  The left 
ankle was normal.  X-ray examination showed a spiral fracture 
in the tibia at or near the juncture of the middle and distal 
thirds of the shaft .  The fracture was solidly healed in 
excellent alignment and position.  There was also a healed 
fracture of the fibula at a slightly more distal level or at 
the inferior margin of the tibial fracture.  The alignment of 
the fragments was quite good except that the distal fragment 
was displaced approximately 1 cm medially with some slight 
encroachment upon the interosseous space.  There were no 
complications otherwise.  There was a small curvilinear 
calcific shadow in the soft tissues apparently associated 
with the reparative process.  The assessment was healed 
fracture of the left tibia and fibula about the junction of 
the middle and lower thirds.

VA outpatient treatment records, dated in April 1990, show 
the veteran complained of left leg pain.  He reported chronic 
left leg pain since he sustained tibia and fibula fractures 
in 1975.  Examination showed the left leg to be nontender 
with no swelling.  The assessment was left leg pain of 
unknown etiology.  VA records dated in December 1991, show 
the veteran reported that he hit his left leg against a table 
two days prior and had pain since then.  He indicated he 
could not bear weight.  Examination showed the left anterior 
distal tibia was swollen, bruised, and tender.  X-rays showed 
an old fracture.  The assessment was left tibial trauma, 
status post injury, with no new fracture seen.

Private medical records dated from October 1988 to June 1995 
show complaints of non-specific left leg pain.  These 
complaints were attributed to intervertebral disc syndrome.

VA records dated in April 1993, show the veteran fitted with 
a left ankle brace.  It was noted that he had walked with a 
left antalgic limp for several years.  He reported that a 
brace had previously helped him.

On VA examination in August 1995, it was noted that the 
veteran had sustained a fracture of the mid-shaft of the left 
tibia and fibula, which was questionably open.  The fractures 
healed solidly and he had worked and walked on the leg ever 
since.  Much of the time he had worked as a custodian, which 
required that he be on his feet.  

The examiner noted that the veteran had been given a short-
leg double upright free-ankle brace, but that he was not sure 
why this was done.  Examination of the left tibia and fibula 
showed a smooth bulge at the site of the fracture in the mid-
shaft of the tibia, but overall alignment was quite good.  
There were no varus or valgus deformities and no significant 
anterior, posterior, bowing, bending or angulation.  Calluses 
were palpable throughout the front of the shin and there was 
some slight tenderness over this area.  The lengths of the 
tibias were equal.  He wore a long-leg double upright free-
ankle brace; but it did not appear to be well worn.  The 
right calf was 1/4 inch larger than the left.  The examiner 
stated that left calf atrophy was probably due to the old 
fracture.  The tibia and fibula seemed well healed and good 
and solid without evidence of any nonunion or significant 
malunion.  The diagnosis was fracture of the tibia and 
fibula, solidly healed without evidence of significant 
abnormalities.  X-rays showed old fractures in the distal 
third of the left tibia and fibula.  There was an area of 
soft tissue ossification lateral to the fracture.

Private medical records, dated from June 1995 to September 
1997 show isolated complaints of non-specific left leg pain.  
These complaints were attributed to the veteran's 
intervertebral disc syndrome.

The veteran's residuals of bilateral fractures of the left 
tibia and fibula are currently evaluated under 38 C.F.R. 
§ 4.71a Diagnostic Code 5262 for impairment of the tibia and 
fibula.  Diagnostic Code 5262 provides for a 10 percent 
evaluation for malunion with slight knee or ankle disability.  
A 20 percent evaluation is assigned where there is moderate 
knee or ankle disability.  

The Board notes that while examiners have stated that there 
is no significant malunion, there are complaints of pain, 
more evident with prolonged use, and there is some indication 
of less than optimal healing.  Physical examinations have 
revealed a bulge at the fracture site, and X-rays have shown 
slight displacement and soft tissue ossification.  The 
veteran has mild tenderness to pressure at the fracture site.  
Furthermore, there is some calf atrophy, and a VA examiner 
has attributed this to the fracture.  These manifestations 
reflect slight, but not moderate disability.  Accordingly a 
10 percent, but no higher, rating is warranted.

3.  Service connection for intervertebral disc syndrome.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any pertinent records that may be 
obtained and which have not already been associated with his 
claims folder are available. Accordingly, the Board finds 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), is satisfied.

The veteran contends that the low back disability from his 
injury in service involves both the initial element of 
lumbosacral strain and a related intervertebral disc 
syndrome.  

A review of the veteran's service medical records shows that 
he incurred a low back injury lifting a large upright fan in 
the barracks while on National Guard summer training in 
August 1986.  He underwent a course of physical therapy 
afterwards, but was declared a therapeutic failure in 
December 1986.  In January 1987 chronic lumbosacral strain 
was diagnosed at Brooke Army Medical Center.  The examiner 
commented that the veteran would experience recurrent chronic 
lumbosacral strain and would need to pace himself as to what 
he could or could not do with his own judgement for 
limitations.
A diskogram at Baptist Memorial Hospital in May 1989 showed 
mild degeneration of the L5 disc.  On VA examination in 
September 1989 the veteran complained of constant low back 
pain.  Physical examination showed he could heel and toe 
walk.  Reflexes and strength in the lower extremities were 
normal.  There was decreased sensation of the left leg and 
foot.  Straight leg raising caused low back pain at 90 
degrees.  There was tenderness at the lumbosacral interspace.  
The diagnosis was minimal lumbar spondylosis with history of 
injuries.

Private medical records, from Dr. Gilbert Meadows, dated in 
November 1989, show the veteran completed a "work 
hardening" program.  It was noted that no disc herniation 
was demonstrated, but that he did have some mild degeneration 
of his L5-S1 disc, and that this had continued to cause 
discomfort which was intermittent.  

Private medical records of Dr. Baylan, dated in November 
1991, note that the veteran recently had a diskogram 
examination which showed some demonstrable annular tear of 
the L5-S1.  He commented that this was likely to increase 
with time.  

On a second opinion consultation in April 1992, Dr. Cottle 
noted that the veteran had lumbar strain and L5-S1 
radiculopathy, more pronounced on the left.  He stated that 
the veteran's back and lower extremity symptoms were due to 
an August 1991 work injury.

Records of Dr. Baylan, dated in June 1992, show an evaluation 
of chronic back pain with symptoms of L5-S1 radiculopathy.  
The veteran was found to have a bulging disc at L4-5 and an 
EMG that was suggestive of L5-S1 radiculopathy.  The 
physician opined that the veteran's condition was progressive 
and was likely to deteriorate with time, and that his bulging 
disc was likewise expected to deteriorate further and might 
evolve into a frank herniation.

At a personal hearing in July 1992 the veteran testified he 
had back pain which radiated into his legs, worse on the 
left.  He reported that on examination at Brooke Army 
Hospital he had an absent reflex in his foot.  He stated that 
he was issued a white corset type back brace in 1986.
On VA examination in August 1995, the examining physician 
opined, in essence, that the low back disability the veteran 
sustained in service progressed to encompass disc disease.  
The examiner noted (and the evidence of record reflects) that 
the veteran has had subsequent (postservice) injuries and 
indicated, essentially, that it was not possible to 
distinguish pathology arising from the injury in service from 
pathology due to intercurrent factors.  The Board also finds 
no basis in the record for attributing any current 
lumbosacral disc disease solely to postservice etiology 
rather than to the injury in service.  Under these 
circumstances, service connection for lumbosacral disc 
disease is warranted.

4.  An effective date earlier than January 22, 1996 for the 
grant of  service connection for major depression.  

In December 1992 the veteran reported treatment for major 
depression.  In a statement received on September 27, 1993, 
he specifically contended that his major depression was 
secondary to his back disorder; which at the time was not yet 
service connected.  The claim was formalized and, eventually, 
service connection for major depression was granted, 
effective from January 22, 1996.  

The effective date of award of compensation benefits based on 
an original claim is the date of discharge from service if 
application therefor is received within one year after 
discharge.  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.400(b)(2) (1999).

On September 27, 1993 the RO received a statement from the 
veteran in which he asserted that the record clearly showed 
major depression secondary to his back condition.  The 
statement clearly indicates that the veteran expected 
adjudicative action regarding major depression.  In a 
statement, received on January 22, 1996, the veteran 
indicated that due to his back injury he currently suffered 
from major depression.

The Board notes that medical evidence of record, specifically 
opinions of Dr. Belvis and Dr. Cottle, shows, as early as in 
February 1992, that the veteran's major depression is 
secondary to chronic back pain

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  38 C.F.R. § 3.155(a) provides that any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.

The veteran's statement, received on September 27, 1993, is 
an informal claim.  In it he specifically contends that his 
major depression was proximately caused by his back disorder, 
for which he had been seeking service connection since 
November 1988.  The Board accepts the date of September 27, 
1993 as the date of the veteran's claim for service 
connection for major depression.  

As noted above, the effective date of award is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Since evidence of record on September 27, 1993 
showed that the veteran's major depression was related to his 
(ultimately) service connected back disorder, entitlement to 
service connection for the psychiatric disorder arose prior 
to the dated the claim was received.  Under these 
circumstances, the effective date of the grant of service 
connection should be the date on which the claim was 
received, September 27, 1993.  The veteran's December 1992 
statement that he was receiving treatment for major 
depression may not be considered an informal claim (and basis 
for a still earlier effective date) because he did not at 
that time identify the benefit sought, i.e., service 
connection.

5.  Entitlement to a TDIU.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1999) stipulate that total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  

38 C.F.R. § 4.16(a) (1999) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to preclude gainful employment.    

The RO noted, in the supplemental statement of the case 
issued in August 1998, that TDIU was no longer an issue 
because a schedular evaluation of 100 percent was assigned 
for major depression.  The Board disagrees.  Ordinarily a 
schedular 100 percent rating would render a claim of TDIU 
moot.  However, the veteran's TDIU claim preceded the 
effective date of the grant of a total schedular rating.  
Hence, it must be adjudicated.  The veteran's service 
connected disabilities, which include major depression, a low 
back disorder, a left leg disorder, hearing loss, and 
tinnitus are now totally disabling.  That fact is not in 
dispute.  Accordingly, a grant of TDIU, with effective date 
to be assigned by the RO, is warranted.





ORDER

Service connection for a left knee disorder claimed as 
secondary to residuals of fracture of the left tibia and 
fibula, is denied.

A 10 percent rating for residuals of fracture of the left 
tibia and fibula is granted, subject to the regulations 
governing payment of monetary awards.

Service connection for low back intervertebral disc disease 
is granted.

An effective date of September 27, 1993 for the grant of 
service connection for major depression is granted.

TDIU is granted.


REMAND

Prior to the decision by the Board stated in the order above, 
the veteran's service connected back disability did not 
encompass disc disease.  Due process considerations mandate 
that the RO be given the opportunity to initially rate the 
service connected back disability in light of the grant of 
service connection for disc disease.

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should review the veteran's claim 
for entitlement to an increased rating 
for a low back disability in light of the 
grant of service connection for disc 
disease. Any further development 
necessary to accomplish this should be 
done.

If this claim remains denied, the RO should provide the 
veteran and his representative an appropriate supplemental 
statement of the case and the opportunity to respond.  The 
claim should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals






